1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   TERRI F. GRAHAM,                            )     Case No. CV 17-08559-AB-JEM
                                                 )
12                              Plaintiff,       )
                                                 )     ORDER ACCEPTING FINDINGS AND
13                v.                             )     RECOMMENDATIONS OF UNITED
                                                 )     STATES MAGISTRATE JUDGE
14   NANCY A. BERRYHILL, Acting                  )
     Commissioner of Social Security             )
15   Administration,                             )
                                                 )
16                              Defendant.       )
                                                 )
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
18
     and the Report and Recommendation of the United States Magistrate Judge. No Objections
19
     to the Report and Recommendation have been filed within the time allowed for Objections.
20
     The Court accepts the findings and recommendations of the Magistrate Judge.
21
           IT IS HEREBY ORDERED that Judgment shall be entered REVERSING the
22
     Commissioner’s decision to deny Social Security Disability Insurance benefits to Plaintiff and
23
     REMANDING this action for further proceedings in accordance with this Report and
24
     Recommendation and with law.
25

26
     DATED: May 22, 2019
27                                                        ANDRE BIROTTE JR.
                                                     UNITED STATES DISTRICT JUDGE
28
